DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment / Arguments
112(a).  Applicant’s amendment to claim 1 overcomes the 112(a) rejection to the claims. However, the amendment to claim 1 introduces several 112(b) issues to the claims.  This is because Applicant significantly amended claim 1 to be ~ generally directed to the invention of Figure 4, an invention that was not previously claimed or at least not properly claimed (see previous 112(a) rejection). However, Applicant did not amend any of the dependent claims in its current response.  
Therefore, where the previous set of claims were generally directed to an invention of Figs. 2-3, and *now* Applicant significantly amended/changed independent claim 1 to be directed to the invention of Figure 4 (a different structural invention), some of the remaining dependent claims are now indefinite and/or somewhat moot or irrelevant, since they lack support in the base independent claim (which is now directed to another invention).   Please see remainder of this official action for details.  
103 rejections.  Some of the amendments to claim 1 were stylistic, such as moving the wherein clause regarding a controller from ~ the middle of claim 1 [Wingdings font/0xE0] to the end of claim 1, verbatim.  Also, the features that previously indicated sub-pixels being OLEDs, and an IR sub-pixel being an inorganic LED, have also been moved around, but still remain in the claim with the same scope as it relates to nature of the LEDs. 
The amendments also remove the previously claimed first, second and third color sub-pixels, and replace them with one visible light (i.e. color) sub-pixel.  The amendments made similar structural changes to the rest of claim 1 such to remove reference to what was once three claimed color sub-pixels, in favor of one visible light sub-pixel, but no amendments were made to the dependent claims which refer to these (now missing) first, second and third sub-pixels (see e.g. claims 2, 3 and 7). 
	In response, the examiner maintains her rejection to claim 1 under the same applied prior art.  In part this is because right now, even though the apparatus of claim 1 comprises one visible light sub-pixel, because of the open-ended nature of “comprising”, this does not preclude an apparatus having more than one color or visible light sub-pixel from reading on this apparatus.  
	Re: Applicant’s arguments about the distance feature of claim 1 and whether this is taught by Jiang, Applicant’s arguments are not persuasive.  First, Jiang was not cited to teach an infrared sub-pixel, so arguments that a reference does not teach what a reference was not cited to teach are irrelevant.  
	Second, the examiner strongly urges Applicant to consider the etching of passivation layers to expose electrodes, per Jiang, and please compare this to Figure 4 of Applicant’s specification, which appears to be what is happening.  Applicant’s 
	The only time “distance” is used in the specification is to refer to what “depth” means, and distance between a user’s eye and a display, so not even in relation to what is being claimed.  The only support is visual, looking at Figure 4.  And by this illustration this is taught by Jiang.  The difference in height or distance is or can be due to the etching of a passivation layer.  Applicant seems to at least concede that the specification as filed has little to no written description on this distance feature – and instead copies/pastes Figure 4 and adds a D1 and D2 to show that one distance is smaller or shorter than the other.  This is true. 
	What is also respectfully maintained by the examiner is that this difference in distance is taught by Jiang regarding etching and a passivation layer. Applicant concedes this but fails to make the connection that this is not what is shown in Figure 4 or teaches the claimed subject matter regarding distance, and instead simply concludes that this isn’t taught, or that Jiang does not teach something for which Jiang was not applied to teach. 
	Accordingly, the rejections under 103 are maintained. 




Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As referenced above, Applicant amended claim 1 to be directed to another structural embodiment of Applicant’s specification (i.e. Figure 4) but did not amend any of the dependent claims accordingly.  Therefore, claims 2 and 7 are indefinite or somewhat moot, as they have no basis in the independent claim. 
Claim 2: there are no first, second or third colors in claim 1. 
Claim 7: color has been removed from claim 1. 
	Either claims 2 and 7 should be amended/cancelled, or claim 1 should be further amended to re-introduce features in claims 2 and 7 to render these claims definite. 
	For examination purposes, although claims 2 and 7 are now somewhat moot or these claims should be amended to reflect claim 1, the previous rejections to these claims stands and is repeated herein.  The set of claims is rejected based on dependencies.  Clarification and correction are required. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakariya (U.S. Patent Application Publication No. 2015/0364107 A1) in view of Cho (U.S. Patent Application Publication No. 2015/0304638 A1), Kang (U.S. Patent Application Publication No. 2011/0291116 A1) (all refs cited in parent application) and Jiang (U.S. Patent Application Publication No. 2011/0147704 A1). 

	Regarding claim 1: 
	Sakariya teaches: a display apparatus ([0039], display system, Fig. 1) for displaying a two-dimensional (2D) image (see discussion below, re: naked eyes and the electromagnetic spectrum), comprising:
	a display panel which displays the 2D image (claim 1) and includes a base substrate (para. 33 and 54-66), and a plurality of pixels included in the display panel and including a first pixel and a second pixel (para. 40), 
	wherein each of the plurality of pixels comprises: 
	a visible light sub-pixel which comprises an organic light emitting diode and emits visible light towards a viewer; 
	 ([0040], each pixel can have multiple subpixels, such as a RGBIR arrangement, which is 4 subpixels, 3 of which are R, G and B (first color, second color and a third color corresponding to Applicant’s claimed first, second and third sub-pixel). The instant reference also teaches an RGBIR sub-pixel arrangement of emissive sub-pixels, each of which emit light towards a viewer as part of a display panel. See also [0040]); and 
	an infrared sub-pixel which comprises an infrared inorganic light-emitting diode and emits infrared light (para. 40, this is the “IR” of the RGBIR. These are emissive pixels. 
	Also, per at least one embodiment, Sakariya teaches a pixel that includes: red, green, blue and IR emitting LEDs (i.e. visible light sub-pixel comprising a light emitting diode) (see [0034] and [0040]).  Sakariya also teaches that its display panel can include inorganic and/or organic LEDS (diodes), and Sakariya also teaches an IR (infrared) inorganic semiconductor-based diode for emitting light. See [0034] and claim 2.  See also [0039], [0040] and [0066])).  This teaches the above visible light OLED and IR inorganic LED).
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have combined and modified the applied references, in view of same, to have obtained:
	an infrared sub-pixel… which emits infrared light having depth information of a part of the 2D image represented by the visible light emitted from the visible light sub-pixel towards the viewer, 
	 a second electrode is commonly disposed in the visible light sub-pixel and the infrared sub-pixel, 
	a distance from the substrate to the second electrode in the visible light sub-pixel in a thickness direction of the substrate is smaller than a distance from the substrate to the second electrode in the infrared sub-pixel in the thickness direction, 
	the depth information of the 2D image indicates three-dimensional (3D) information of the 2D image, and 
	the 2D image displayed by the display apparatus, not a 3D image corresponding to the 2D image, is shown to the viewer with naked eyes, 
	wherein the display apparatus further comprises: 
	a controller which controls an intensity of infrared light emitted by an infrared sub-pixel in each of the plurality of pixels, based on data of a depth difference between the plurality of pixels, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Cho teaches that it is known to have an apparatus for obtaining and displaying a 3D image. See Abstract, claim 9, and paras. 11, 29, 44, 45 and Figs. 2-3. Cho teaches obtaining and displaying a 3D image by obtaining 3D image information, which includes depth information and visible light information (color information) (see [0045] to [0049]).  This teaches the above features re: having depth information of a part of the 2D image represented by the visible light emitted from the visible light sub-pixel towards the viewer… the depth information of the 2D image indicates three-dimensional (3D) information of the 2D image.  Applying this for display is both taught/suggested by Cho and Sakariya.
	Re: wherein the display apparatus further comprises: a controller which controls an intensity of infrared light emitted by an infrared sub-pixel in each of the plurality of pixels, based on data of a depth difference between the plurality of pixels, see also Sakariya (paras. 40, 41, 72; and claims 16 and 20, which teaches that the output signal intensity of IR light emitted corresponds to the intensity of light that was sensed. As described above, the IR information corresponds to depth information. In the case where the depth of an object changes, this is a depth difference between pixels, and the intensities of IR light emitted by an IR sub-pixel will be changed/controlled accordingly. This claim feature simply describes a situation where there is a depth difference in an object that is being displayed. This is taught by Sakariya. 
	Re: a second electrode is commonly disposed …and the infrared sub-pixel,
	Kang teaches that, with regard to organic light emitting diodes ([0003]), it is known to have a configuration with a second electrode (Fig. 4: 730). See also [0051]. The second electrode can be a common electrode ([0051]), which corresponds to being commonly disposed in, for example, the visible light sub-pixel and the infrared sub-pixel. 
	Re: a distance from the substrate to the second electrode in the visible light sub-pixel in a thickness direction of the substrate is smaller than a distance from the substrate to the second electrode in the infrared sub-pixel in the thickness direction, see Jiang, paras. 37-39, etching openings through passivation layer to expose electrodes is known. The claim interpretation is consistent with Applicant’s specification as filed (see Fig. 4). 
	Re: the 2D image displayed by the display apparatus, not a 3D image corresponding to the 2D image, is shown to the viewer with naked eyes, this is merely 
	Modifying the applied references, in view of themselves, to have obtained the above, is all of taught, suggested and obvious and predictable over the prior art. One of ordinary skill would also have a motivation to enhance a system to be able to image and display 3D objects using available properties of light.
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also 


	Regarding claim 2: 
	Sakariya further teaches: the display apparatus of claim 1, wherein the first color, the second color and the third color are red, green and blue, respectively ([0040], RGB-IR sub-pixel arrangement, where RGB is red, green, blue). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references in view of Sakariya to have obtained the above. The motivation would be to provide a display with standard color capabilities.   


	Regarding claim 3: 
	Sakariya further teaches: the display apparatus of claim 1, wherein the infrared light emitted from the infrared sub-pixel in the first pixel and the infrared light emitted from the infrared sub-pixel in the second pixel have substantially the same frequency as each other (see paras. 79-85, and 91-94 which teaches that the apparatus of Sakariya has a processor that can determine frequencies at which the display panel is written and read. Sometimes this can be based on a timing schedule, an application, and/or a user can affect the frequencies. In at least one embodiment, the IR sub-pixels in the first and second can have substantially the same frequency).   

	The motivation would be to allow for flexibility to manage imaging properties of display panels as desired to accommodate various applications.  


	Regarding claim 4:  
	Sakariya further teaches: the display apparatus of claim 1, wherein the infrared sub-pixel further comprises an infrared driver circuit (e.g. claim 1, each subpixel circuit included a driving circuit to operate a corresponding IR emitting LED),  
	wherein the infrared inorganic light-emitting diode is electrically connected to and driven by the infrared driver circuit (claim 1, which teaches an IR emitting LED (light emitting diode), in combination with claim 2, which teaches the diode can be inorganic). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references to have included the driver circuit and inorganic light-emitting diode of Sakariya. Sakariya also teaches and is related to an RGBIR subpixel arrangement (see Sakariya, [0036]).  The motivation would be to incorporate known configurations to provide an enhanced display panel, for example (Sakariya, [0004] to [0005]). 


Regarding claim 7:
	Sakariya further teaches: the display apparatus of claim 1, wherein the infrared light emitted from the infrared sub-pixel in the first pixel and the infrared light emitted from the infrared sub-pixel in the second pixel have different intensities from each other, according to a depth difference of each of the color emitted from each of the respective first and second pixels (see e.g. claims 16, 20, and [0072], which teaches that the output signal intensity of IR light emitted corresponds to the intensity of light that was sensed. As described above re: claim 1, the IR information corresponds to depth information, and 3D information for a pixel includes color and depth (recall, Cho reference and mapping of claim 1). In the case where the depth of an object changes, this is a depth difference between pixels, and the intensities of IR light emitted by an IR sub-pixel will be changed/controlled accordingly.  Re: depth difference of each color emitted, as noted above, Cho teaches that the 3D image information includes color and depth information.  Applicant’s claim 7 simply describes a situation where there is a depth difference in an object that is being displayed and the depth can vary in relation to color. This is taught by Sakariya). (Please also note that the examiner’s interpretation of claim 22 is a broad, reasonable interpretation consistent with Applicant’s specification as filed. See paras. 52-53).  
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references in view of Sakariya to have obtained the above. The motivation would be to allow for flexibility to manage imaging properties of display panels as desired to display 3D objects as they appear.   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakariya in view of Cho, Kang and Jiang, and further in view of: McKnight (U.S. 2004/0046911 A1) and Fan (U.S. 2015/0084054 A1) and 

	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the display apparatus of claim 4, further comprising: a first electrode electrically connected to the infrared driver circuit and contacting an end of the infrared inorganic light-emitting diode; 
	the second electrode facing the first electrode and contacting another end of the infrared light-emitting diode; and 
	a passivation layer surrounded by the first electrode, the second electrode, and 
	a bank and which surrounds at least a portion of the infrared inorganic light-emitting diode, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims.  See MPEP §2143(A).  
Sakariya teaches pixels having a first, second, third and infrared sub-pixel, as described above with respect to claim 1.  In analogous art, Kang teaches that, with regard to organic light emitting diodes ([0003]), it is known to have a configuration with a first electrode (Fig. 4: 710) contacting an end of the light-emitting diode (Fig. 4: 70), and 
 Re: a passivation layer surrounded by the first electrode, the second electrode, see McKnight, Fig. 3B. A passivation layer surrounded by a first and second electrode is known in the art.  Re: a bank and which surrounds at least a portion of the infrared inorganic light-emitting diode, see Fan, paras. 22-24.
 	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.  
	One of ordinary skill in the art as of the effective filing date of Applicant’s claims could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakariya in view of Cho, Kang and Jiang, and further in view of: Levinson (U.S. Patent No. 6,653,765 B1; cited in parent case).

	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the display apparatus of claim 4, wherein the infrared sub-pixel further comprises a light spreading layer which spreads infrared light emitted by the infrared inorganic light-emitting diode, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims.  See MPEP §2143(A).  
	Sakariya teaches IR sub-pixels, and infrared inorganic light-emitting diodes, as described above with respect to claims 1 and 5.  Levinson teaches that, with regard to light emitting devices comprising a light emitting diode (col. 2, lines 6-10), it is known to include a layer (see claim 1, second layer) comprising a light scattering material, positioned to receive light emitted by the light emitting component (i.e. LED, see claim 3 of Levinson), to provide a more uniform distribution of light (see claim 1).  This corresponds to a light spreading layer, which spreads light (i.e., infrared light) emitted by the LED (i.e., infrared inorganic LED).  Moreover, the examiner's interpretation of the light spreading layer is a broad, reasonable interpretation consistent with Applicant’s 
	The prior art included each element recited in claim 6, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.  
	One of ordinary skill in the art as of the effective filing date of Applicant’s claims could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571) 270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613